Title: To Alexander Hamilton from Ezekiel Forman, 1 December 1788
From: Forman, Ezekiel
To: Hamilton, Alexander


Philadelphia, December 1, 1788. “It is with reluctance I give you the trouble of this Letter, and were it not, that you had promised me every assistance in your power, relative to my Claim upon the Estate of the Late Mr. Livingston, consistant with the trust you had taken upon you, I should have immediate recourse to the Law, without any further or other trial for an amicable Settlement.…”
